United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Show Lo, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0245
Issued: September 4, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On November 12, 2014 appellant filed a timely appeal from a May 20, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of total disability on or after June 30, 2011 causally related to her January 12, 2011
employment injuries.
FACTUAL HISTORY
This case has previously been before the Board.2 In an August 28, 2013 decision, the
Board affirmed an OWCP hearing representative’s August 29, 2012 decision, which found that
1

5 U.S.C. § 8101 et seq.

2

Docket No. 13-807 (issued August 28, 2013).

appellant did not sustain a recurrence of disability on or after June 30, 2011 causally related to
her accepted employment-related injuries. The Board found that the evidence of record was
insufficient to establish a change in the nature and extent of her employment-related conditions,
or a change in the nature and extent of her light-duty job requirements. The facts of the case, as
set forth in the prior decision, are hereby incorporated by reference. The relevant facts are set
forth below.
On February 17, 2011 OWCP accepted that on January 12, 2011 appellant, then a 51year-old rural carrier, sustained a contusion of the left hip and concussion without loss of
consciousness when she slipped on snow and ice and fell, hitting the back of her head on the
ground. On June 3, 2011 appellant accepted the employing establishment’s job offer for a
modified-duty assignment. The assignment was for four hours a day with restrictions of a daily
average of one hour each of sitting, walking, grasping, and fine manipulation and five hours
standing.
OWCP paid disability compensation for four hours from July 2 through
November 16, 2013.3
Subsequent to the issuance of the hearing representative’s August 29, 2012 decision,
OWCP proceeded to further develop the issue of appellant’s total disability. On October 17,
2012 it referred her, together with a statement of accepted facts and the medical record, to
Dr. Ronald S. Bennett, a Board-certified neurologist, for an impartial medical examination to
resolve a conflict in medical opinion between Dr. Mitchell A. Major, an attending
anesthesiologist, and Dr. Scott C. Forrer, a Board-certified neurologist and second opinion
physician, regarding appellant’s capacity to perform full-time regular-duty work. In an
October 25, 2011 work capacity evaluation (Form OWCP-5c), Dr. Major opined that appellant
was not capable of performing her usual job secondary to loss of function of the right upper
extremity and complex regional pain syndrome secondary to her fall and occipital nerve damage.
In a May 21, 2012 medical report, Dr. Forrer diagnosed concussion without loss of
consciousness and contusion of the left hip and advised that appellant was capable of returning to
her rural carrier position without restrictions.
In an April 2, 2012 work capacity evaluation (Form OWCP-5c), Dr. Aaron C. Bornstein,
an attending family practitioner, advised that appellant could not perform her usual job for an
indeterminate period due to her neuropathy and chronic pain secondary to her January 12, 2011
trauma.
In a November 15, 2012 report, Dr. Bennett reviewed a history of the January 12, 2011
employment injuries and appellant’s medical treatment, social, and family background. He also
reviewed the medical record. Dr. Bennett provided essentially normal findings on physical
examination with the exception of slightly decreased lateral rotation and forward flexion of the
neck, extreme sensitivity on compression of the right greater occipital nerve, and sensory
hypesthesia over the anterolateral aspect of the left thigh. He reported that electromyogram
studies of the upper and lower extremities revealed no evidence of cervical or lumbar
radiculopathy and were consistent with his diagnosis of occipital nerve neuralgia and meralgia
paresthetica. Dr. Bennett advised that appellant suffered from a greater occipital nerve injury
3

The Board notes that appellant retired on disability from the employing establishment effective October 11,
2013 and elected to receive retirement benefits from the Office of Personnel Management.

2

secondary to her fall with right-sided headaches. By history there was some altered mental
status, but that was difficult to evaluate after the fact. Dr. Bennett noted that appellant
complained about tingling and numbness in her anterolateral left thigh and hip. He stated that
the left hip issue was related to meralgia paresthetica that was post-traumatic with tingling and
numbness in the thigh. Appellant’s dizziness was related to position and fulfilled criteria of
benign positional vertigo with dizziness and nausea secondary to her fall. Dr. Bennett stated that
this was due to a concussion of the inner ear that could occur with head injuries. He related that
further work up revealed very mild nonsurgical discogenic disease in the cervical and lumbar
spine that was unrelated to the fall. Dr. Bennett suspected that appellant had post-traumatic
stress disorder due to prolonged symptomatology and disability and medical treatments, but
stated that this was not his area of expertise and suggested further evaluation. He addressed her
treatment plan which included use of an occipital nerve stimulator. Dr. Bennett concluded that
she was temporarily disabled. He recommended revaluation in three months.
In an addendum report of even date, Dr. Bennett stated that he reviewed appellant’s
position description and the statement of accepted facts regarding her rural mail carrier activities.
He advised that she could perform all of these activities except loading mail onto a vehicle which
depended on how frequent this activity was performed, the weight of the mail, and whether there
was a positive response to the occipital nerve stimulator. Dr. Bennett concluded that all other
work activities were possible at that time. In an accompanying OWCP-5c form dated
November 15, 2012, he stated that appellant could work eight hours a day with restrictions which
included no pushing, pulling, or lifting more than 10 pounds.
Appellant, on January 3, 2013, submitted a January 3, 2012 report by Dr. Major who
assessed appellant as being status post the accepted work-related January 12, 2011 fall. She had
considerable cervicalgia, right greater than left which was absent prior to her fall. Appellant also
had right shoulder pain related to her fall and left thigh pain of unknown etiology. Dr. Major
concluded that appellant’s activities of daily living and quality of life were greatly diminished
and her family life was significantly impinged upon.
By letter dated March 25, 2013, OWCP expanded the acceptance of appellant’s claim to
include traumatic occipital neuralgia of the right cervical region.
Following the issuance of the Board’s August 28, 2013 decision, appellant, in a letter
dated February 28, 2014, requested reconsideration of the August 29, 2012 denial of her
recurrence claim. She contended that the Board’s decision did not mention Dr. Bennett’s
findings which established her entitlement to disability compensation.4

4

The Board did not review Dr. Bennett’s reports or any other new evidence submitted after the hearing
representative’s August 29, 2012 decision in its August 28, 2013 decision as the Board may only review evidence
that was in the record at the time OWCP issued its final decision. See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09176 (issued September 23, 2009); J.T., 59 ECAB 293, 295 n.1 (2008); G.G., 58 ECAB 389, 391 n.7 (2007);
Donald R. Gervasi, 57 ECAB 281, 284 n.1 (2005); Rosemary A. Kayes, 54 ECAB 373, 375 n.8 (2003). Therefore,
this additional evidence was not considered on appeal. See James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

3

In OWCP-5c forms dated November 7, 2012 to November 4, 2013, Dr. Bornstein
reiterated that appellant was unable to perform her usual job due to her accepted employment
injuries.
In a May 20, 2014 decision, OWCP denied modification of the denial of appellant’s
recurrence of disability claim. It found that the weight of the medical evidence rested with
Dr. Bennett’s impartial medical opinion and established that she could perform her rural carrier
duties, except loading mail. OWCP stated that appellant was partially disabled and not totally
disabled.
LEGAL PRECEDENT
OWCP’s definition of a recurrence of disability means an inability to work after an
employee has returned to work, caused by a spontaneous change in a medical condition, which
had resulted from a previous injury or illness without an intervening injury or new exposure.
The term also means the inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her work-related
injury or illness is withdrawn or when the physical requirements of such an assignment are
altered so that they exceed his or her established physical limitations.5
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence
establishes that he or she can perform the limited-duty position, the employee has the burden of
proof to establish a recurrence of total disability and that he or she cannot perform such limitedduty work. As part of this burden, the employee must show a change in the nature or extent of
the injury-related condition or a change in the nature and extent of the light-duty job
requirements.6 To establish a change in the nature and extent of the injury-related condition,
there must be probative medical evidence of record. The evidence must include a rationalized
medical opinion, based on a complete and accurate factual and medical history and supported by
sound medical reasoning, that the disabling condition is causally related to employment factors.7
In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.8
In a situation where OWCP secures an opinion from an impartial medical examiner for
the purpose of resolving a conflict in the medical evidence and the opinion from such examiner
requires clarification or elaboration, OWCP has the responsibility to secure a supplemental
5

See John I. Echols, 53 ECAB 481 (2002); Terry R. Hedman, 38 ECAB 222 (1986).

6

PA., Docket No. 10-1225 (issued April 20, 2011); Maurissa Mack, 50 ECAB 498 (1999).

7

Vanessa Young, 55 ECAB 575 (2004).

8

L.S., Docket No. 12-139 (issued June 6, 2012); Gloria J. Godfrey, 52 ECAB 486 (2001); Jacqueline Brasch
(Ronald Brasch), 52 ECAB 252 (2001).

4

report from the examiner for the purpose of correcting the defect in the original opinion.9 If an
impartial medical specialist is unable to clarify or elaborate on his original report or if his
supplemental report is also vague, speculative or lacking in rationale, OWCP must submit the
case record and a detailed statement of accepted facts to a second impartial specialist for the
purpose of obtaining his rationalized medical opinion on the issue.10
ANALYSIS
The Board finds that the case is not in posture for a decision on whether appellant
sustained a recurrence of disability because of an unresolved conflict in medical opinion. OWCP
found that appellant did not sustain a recurrence of total disability commencing June 30, 2011
because of a worsening of her accepted employment-related conditions based on the opinion of
Dr. Bennett, an impartial medical specialist.
OWCP determined that a conflict existed between appellant’s attending physician,
Dr. Major, and Dr. Forrer, an OWCP referral physician, as to whether appellant was totally
disabled. To resolve the conflict, it referred the claim to Dr. Bennett, for an impartial medical
examination. In a November 15, 2012 report, Dr. Bennett listed his examination findings and
diagnosed occipital nerve neuralgia and benign positional vertigo with dizziness and nausea as a
consequence of the accepted January 12, 2011 employment injury. He found appellant
temporarily totally disabled for work. In addition, Dr. Bennett advised that further treatment was
necessary to return her to work. He recommended that she be reevaluated in three months to
consider long-term disability. Dr. Bennett did not find that appellant no longer had any residuals
or disability causally related to her accepted employment-related injuries. On the contrary, he
found that she did.
The Board finds that OWCP’s reliance on Dr. Bennett’s opinion in denying appellant’s
recurrence of disability claim was misplaced given his actual opinion that appellant’s ongoing
residuals and disability were employment related. In an undated addendum to his November 15,
2012 report, Dr. Bennett stated that appellant could return to her rural mail carrier activities. In
the addendum, his opinion lacks detail about the required work activities she could perform.
Dr. Bennett generally found that she could perform all work activities, except loading mail onto
a vehicle. However, he further stated that appellant’s ability to perform this activity depended on
the frequency of the activity, the weight of the mail, and a positive response to an occipital nerve
stimulator. Dr. Bennett did not explain what he meant regarding the required activities she could
perform upon her return to work.
For reasons stated above, the Board finds that Dr. Bennett’s reports cannot be given the
special weight afforded an impartial medical examiner, and do not resolve the conflict of medical
opinion on the issue of whether appellant sustained a recurrence of total disability on or after
June 30, 2011. Therefore, the case will be remanded for OWCP to obtain detailed clarification
9

Nancy Lackner (Jack D. Lackner), 40 ECAB 232, 238 (1988).

10

Guiseppe Aversa, 55 ECAB 164 (2003); Harold Travis, 30 ECAB 1071, 1078 (1979); see also Federal (FECA)
Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter 2.810.11(e)
(September 2010).

5

from Dr. Bennett on whether appellant had any continuing disability as of June 30, 2011 that
could be causally related to the accepted January 12, 2011 employment injury. If it is unable to
obtain such clarification, then appellant should be referred to another Board-certified specialist
for an examination and an opinion on this matter.11 After such further development of the case
record as OWCP deems necessary, it should issue a de novo decision on appellant’s recurrence
claim.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 20, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: September 4, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

Id.

6

